DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 and 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Jung (US 20140100729, hereinafter Jung) in view of CHEN et al. (US 20170036662, hereinafter CHEN) and further in view of Oyagi et al. (US 20110289919, hereinafter Oyagi).
Regarding claims 1 and 9, Jung teaches an apparatus and method of controlling an engine including an electric supercharger, the apparatus and method comprising: 
an engine configured to combust fuel to generate power; 
a drive motor configured to assist the power of the engine and to selectively operate as a generator to generate electrical energy; 
a battery configured to supply electrical energy to the drive motor and to be charged by the electrical energy generated from the drive motor (See at least Jung: Fig. 2);
…respectively installed in a plurality of intake lines through which an ambient air flows to be supplied to a combustion chamber of the engine (See at least Jung: Fig. 2; Para. 0045); and…
adjust a target speed of electric superchargers of the plurality of electric superchargers (See at least Jung: Para. 0022),…
Yet, Jung does not explicitly teach:

a controller configured to, based on a driving tendency of a driver,…
determine a driving mode of the electric superchargers of the plurality of electric superchargers, limit a maximum output of the engine, and variably adjust a state of charge (SOC) electricity-generating region in which the engine charges the battery.
However, in the same field of endeavor, CHEN teaches:
a controller configured to, based on a driving tendency of a driver (See at least CHEN: Para. 0041),…
…limit a maximum output of the engine, and variably adjust a state of charge (SOC) electricity-generating region in which the engine charges the battery (See at least CHEN: Para. 0041, 0054).
Therefore, it would be obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to have modified an apparatus and method of Jung, to incorporate engine and SOC control based on driving tendency, as taught by CHEN, for the benefit of increasing efficiency and driving quality (see at least CHEN: Para. 0014).
Yet, Jung in combination with CHEN does not explicitly teach:
a plurality of electric superchargers …
determine a driving mode of the electric superchargers of the plurality of electric superchargers,…
However, in the same field of endeavor, Oyagi teaches:
a plurality of electric superchargers (See at least Oyagi: Abstract),…
determine a driving mode of the electric superchargers of the plurality of electric superchargers (See at least Oyagi: Para. 0014, 0097).
(see at least Oyagi: Para. 0025, 0026).

Regarding claims 2 and 10, Jung in combination with CHEN and Oyagi teaches the apparatus and method of claims 1 and 9. Jung further teaches:
wherein the controller is configured to adjust the target speed by differently adjusting a size of a gain of a speed filter applied to the target speed of the electric superchargers of the plurality of electric superchargers (See at least Jung: Para. 0022)…
CHEN further teaches:
…based on the driving tendency of the driver. (See at least CHEN: Para. 0041).
Therefore, it would be obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the apparatus and method of Jung, to incorporate engine and SOC control based on driving tendency, as taught by CHEN, for the benefit of increasing efficiency and driving quality (see at least CHEN: Para. 0014).

Regarding claims 3 and 11, Jung in combination with CHEN and Oyagi teaches the apparatus and method of claims 2 and 10. CHEN further teaches:
wherein: 
the driving tendency of the driver is divided into a sporty tendency, a normal tendency, and a mild tendency (see at least CHEN: Para. 0041); 
when the driving tendency is the sporty tendency, the controller is configured to apply a maximum value to the size of the gain (see at least CHEN: Para. 0041); 
(see at least CHEN: Para. 0041); and 
when the driving tendency is the normal tendency, the controller is configured to determine the size of the gain as a value between the maximum value and the minimum value (see at least CHEN: Para. 0041).
Therefore, it would be obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the apparatus and method of Jung, to incorporate engine and SOC control based on driving tendency, as taught by CHEN, for the benefit of increasing efficiency and driving quality (see at least CHEN: Para. 0014).

Regarding claims 4 and 12, Jung in combination with CHEN and Oyagi teaches the apparatus and method of claims 1 and 9. Jung further teaches:
wherein the controller is configured to adjust the target speed by varying a speed change rate applied to the target speed of the electric superchargers of the plurality of electric superchargers  (See at least Jung: Para. 0022)…
CHEN further teaches:
…based on the driving tendency of the driver. (See at least CHEN: Para. 0041).
Therefore, it would be obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the apparatus and method of Jung, to incorporate engine and SOC control based on driving tendency, as taught by CHEN, for the benefit of increasing efficiency and driving quality (see at least CHEN: Para. 0014).

Regarding claims 5 and 13, Jung in combination with CHEN and Oyagi teaches the apparatus and method of claims 4 and 12. CHEN further teaches:

the driving tendency is divided into a sporty tendency, a normal tendency, and a mild tendency (see at least CHEN: Para. 0041); 
when the driving tendency is the sporty tendency, the controller is configured to set a slope of the speed change rate applied to the target speed to be a maximum value (see at least CHEN: Para. 0041); 
when the driving tendency is the mild tendency, the controller is configured to set a slope of the speed change rate applied to the target speed to be a minimum value (see at least CHEN: Para. 0041); and 
when the driving tendency is the normal tendency, the controller is configured to set a slope of the speed change rate applied to the target speed to be a value between the maximum value and the minimum value (see at least CHEN: Para. 0041).
Therefore, it would be obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the apparatus and method of Jung, to incorporate engine and SOC control based on driving tendency, as taught by CHEN, for the benefit of increasing efficiency and driving quality (see at least CHEN: Para. 0014).

Regarding claims 6 and 14, Jung in combination with CHEN and Oyagi teaches the apparatus and method of claims 1 and 9. CHEN further teaches:
wherein: 
the driving tendency of the driver is divided into a sporty tendency, a normal tendency, and a mild tendency (see at least CHEN: Para. 0041);
when the driving tendency is the sporty tendency, the controller is configured to set the engine to output a maximum torque (see at least CHEN: Para. 0041); 
(see at least CHEN: Para. 0041); and 
when the driving tendency is the mild tendency, the controller is configured to set the engine to output a minimum torque smaller than the intermediate torque (see at least CHEN: Para. 0041).
Therefore, it would be obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the apparatus and method of Jung, to incorporate engine and SOC control based on driving tendency, as taught by CHEN, for the benefit of increasing efficiency and driving quality (see at least CHEN: Para. 0014).

Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Jung in view of CHEN and Oyagi, as applied to claims 1 and 9 above, and further in view of Higuchi et al. (US 20200398816, hereinafter Higuchi).
Regarding claims 7 and 15, Jung in combination with CHEN and Oyagi teaches the apparatus and method of claims 1 and 9. CHEN further teaches:
wherein: 
the driving tendency of the driver is divided into a sporty tendency, a normal tendency, and a mild tendency (see at least CHEN: Para. 0041); and…
Yet, Jung in combination with CHEN and Oyagi does not explicitly teach:
…the SOC electricity-generating region corresponds to a region covering from a SOC start value at which the engine starts charging the battery to a SOC finish value at which the engine finishes charging the battery.
However, in the same field of endeavor, Higuchi teaches:
 (See at least Higuchi: Para. 0039).
It would have been obvious to one of ordinary skill in the art to include in the apparatus and method of Jung in combination with CHEN and Oyagi with charging region of SOC as taught by Higuchi since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination will define the charging region.

Allowable Subject Matter
Claims 8 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 8 and 16 discloses “wherein: when the driving tendency is the mild tendency, the controller is configured to set the SOC start value to a SOC minimum value within a SOC-low region, and set the SOC finish value to a SOC minimum value within a SOC-normal region; 
when the driving tendency is the sporty tendency, the controller is configured to set the SOC start value to a SOC maximum value within the SOC-low region, and set the SOC finish value to a SOC maximum value within the SOC-normal region; and 
when the driving tendency is the normal tendency, the controller is configured to set the SOC start value to a SOC intermediate value between the SOC minimum value within the SOC-low region and the SOC maximum value within the SOC-normal region, and set the SOC finish value to a SOC intermediate value between the SOC minimum value within the SOC-normal region and the SOC maximum value within the SOC-normal region”.

when the driving tendency is the sporty tendency, the controller is configured to set the SOC start value to a SOC maximum value within the SOC-low region, and set the SOC finish value to a SOC maximum value within the SOC-normal region; and 
when the driving tendency is the normal tendency, the controller is configured to set the SOC start value to a SOC intermediate value between the SOC minimum value within the SOC-low region and the SOC maximum value within the SOC-normal region, and set the SOC finish value to a SOC intermediate value between the SOC minimum value within the SOC-normal region and the SOC maximum value within the SOC-normal region”.

Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUFENG ZHANG whose telephone number is (469)295-9231. The examiner can normally be reached Monday to Friday 8am-5pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


YUFENG ZHANG
Examiner
Art Unit 3663B



/Y.Z./Examiner, Art Unit 3663                                                                                                                                                                                                        
/TYLER J LEE/Primary Examiner, Art Unit 3663